Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 4 and 6 are allowed over the closest prior art of record. The closest prior art is considered to be represented by Sakaki et al. (WO 2018/135499) (citing US 2019/0364667 as the English translation).
Regarding Claim 4, Sakaki et al. (WO’499) teach a method of manufacturing a laminate, the method comprising: forming a coating on a surface of a substrate having insulating properties (ceramic circuit board) by accelerating the powdered material together with gas and spraying the powdered material in a solid phase onto the surface of the substrate (Abstract), the powdered material including aluminum or an aluminum alloy as a main component [0013]; and forming a heat-treated coating by heating a laminate including the substrate and the coating formed on the surface of the substrate (Abstract), wherein the powdered material further includes an additive enabling bonding of the powdered material, the additive is magnesium [0034, 0037, 0047], and a blend ratio of the main component to the additive is around 1: 0.06 or greater (additive 6.0% or less) [0034].
WO’499 fails to teach a surface with irregular asperities. WO’499 fails to teach a blend ratio of the main component to the additive is 1 to 1 or greater and 1.5 or less (50-60% additive: main component). No other prior art which teaches or suggests the combination of features has been found as of the time of this Allowance. Therefore, Claim 4 is allowed. Claim 6 is allowed as depending from allowed Claim 4.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M WEDDLE whose telephone number is (571)270-5346. The examiner can normally be reached 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDER MARION WEDDLE
Examiner
Art Unit 1712



/ALEXANDER M WEDDLE/Primary Examiner, Art Unit 1712